United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS                 April 1, 2004
                        FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 03-40770
                              Summary Calendar


                               SIE JOE LANN,

                                                   Plaintiff-Appellant,

                                   versus

                              JAMES MAXWELL,

                                                       Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. L-01-CV-28
                      --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Sie Joe Lann filed a notice of appeal following the dismissal,

for lack of federal jurisdiction, of his action against a court

reporter for allegedly breaching a contract to provide various

transcripts    related   to   Lann’s   second-degree    murder    trial    and

conviction.    Lann’s styled his action as one brought pursuant to

42 U.S.C. § 1983.

     Because the district court did not enter a judgment on a

separate document as required by FED. R. CIV. P. 58, Lann’s notice

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
of appeal, filed more than two months after the district court

signed the order dismissing the action, is timely as to that order.

See FED. R. CIV. P. 58(b)(2).

     Lann’s pleadings and exhibits reveal that his complaint did

not allege a constitutional violation or otherwise establish a

federal question that would confer federal jurisdiction on the

district court under 28 U.S.C. § 1331.   See Rheuark v. Shaw, 628

F.2d 297, 302-03 (5th Cir. 1980). The district court’s judgment is

AFFIRMED.

     Lann’s motion to amend the record is DENIED.

     JUDGMENT AFFIRMED; MOTION DENIED.




                                2